DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered and they are persuasive in-part and not in-part. 

Page 5 of the remarks argues the objection to the specification feature.  The arguments are persuasive and therefore overcome.
Page 6 of the remarks argues the following:
Applicant respectfully asserts the secondary art of Sato fails to teach the recited “2D crystalline nanomaterial has single crystalline nature.” Instead, at most, Sato teaches a potential benefit of single crystalline structures. Applicant asserts various components as found in the various cited documents each likely have a particular purpose in their original context; as such, each separate component likely provides some beneficial feature or it would not be included in its original context. But the test for obviousness is not whether an individual component might be viewed as providing a benefit — the test is whether the prior art suggests the desirability of the combination, not the desirability of each component individually. For this very reason, it is improper to “pick and choose among individual parts of assorted prior art references ‘as a mosaic to recreate a facsimile of the claimed invention.’” Akzo N.V. v. U.S. Int’l Trade Comm’n, 808 F.2d 1471, 1481, 1 USPQ2d 1241, 1246 (Fed. Cir. 1986) (quoting W.L.Gore & Accocs., Inc. v. Garlock, 721 F.2d 1540, 1552, 220 USPQ 303, 312 (Fed. Cir. 1983)). See also KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007) (It is well settled that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art’). Accordingly, Applicant asserts that Sato is improperly applied as a prior art reference for obviousness purposes merely because it suggests the desirability of an individual claimed feature rather than the combination.

The remarks are respectfully disputed.  Although it is agreed that the test for obviousness is not whether individual components might be viewed as providing a benefit and that the test is whether the prior art suggests the desirability of the combination, not the desirability of each component individually, it is disputed that this is how the references are presented in the rejection.  
	Sato explains in the background that the Bridgman method of making a chalcogen material is known to grow a single crystal (col. 1, lines 11-12) and that this product has known benefits, such as fewer defects (col. 2, lines 31-34), which are undesirable (col. 1, line 24, 60, 35, col. 2, lines 1-3).  Sato explains how this method of making can be adopted (col. 1, lines 47-55).  This process can be useable with a number of chalcogens (col. 1, lines 45-46, “or the like”), but in some examples, Sato explains use of ZnTe (col. 8, example 2).  
	Therefore, as mentioned in the non-final rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that production of a single crystal with minimal defects and cracks is desirable in the field.
	As to the argument above, “For this very reason, it is improper to ‘pick and choose among individual parts of assorted prior art references ‘as a mosaic to recreate a facsimile of the claimed invention‘”, this is contended because the Sato’s reference is focused on making chalcogens into single crystals and the only feature made obvious in the combination of references is making the chalcogen of Coleman into a single crystal.  Yamamoto is only relied upon to provide further reason as to why one would choose to make the material of Coleman into a single crystal and Sato explains that the process of making a single crystal is well known.

	Next, pages 6-7 argue the following:
Further, Applicant asserts Yamamoto does not teach whether single crystalline structures possess less defects than multi-crystalline structures. Rather, referring to paragraph [0004], Yamamoto teaches the introduction of a dopant simultaneously introduces defects in a single crystalline structure. Yamamoto fails to teach or suggest the difference in defect presence between single crystalline structures and multi-crystalline structures. Neither Coleman nor the present disclosure contemplate the use of a dopant. Accordingly, Yamamoto does not provide any motivation or suggestion for the single crystalline structure, as recited in amended independent Claim 1, to be combined with the method of separating layered chalcogens in Coleman. Applicant respectfully contends the present disclosure is the only nexus between the single crystalline structure of Yamamoto and the allegedly substrate-free method of Coleman.

Accordingly, in view of the aforementioned deficiencies regarding both Sato and Yamamoto, Applicant asserts Coleman fails to teach or fairly suggest each of the limitations recited in the currently amended independent Claim 1. Reconsideration and withdrawal of the rejections under 35 U.S.C. § 103 of independent Claim 1 and those claims depending from independent Claim 1 are requested.

	The remarks are respectfully disputed.  Yamamoto, para. 4 states as follows “Thereby, there is a problem such that the crystallinity deteriorates according to these defects. Therefore, it is difficult to produce highly-reliable light-emitting devices by using the p-type ZnSe compound semiconductor single crystal”.  These sentences state that ZnSe semiconductor single crystals with fewer defects provide more reliable light-emitting devices.  Therefore, a single crystal chalcogenide is desirable for the use in at least light-emitting devices.  The other features of the reference are not relied upon.  However, even without the Yamamoto reference, Sato explains that defects, specifically cracks, are not desirable. 
	Next, the remarks on page 7 argue the following:

Notwithstanding, Applicant has amended Claim 3 to narrow the recited range of thickness from 0.1-30 nm to 0.1-1.9nm. Applicant acknowledges this is beyond the range taught and suggested in Vaia (2-12 nm). Applicant submits the amended limitation of “the 2D crystalline nanomaterial has a monolayer or a multilayer structure with a thickness of 0.1-1.9nm” goes beyond mere design choice. For instance, any increment of thickness reduction regarding the materials for electronic, photonic, energy and environmental device advantageously may reduce the overall size and/or weight of these devices. Given the advanced state of these technologies, even the slightest reduction in thickness is beyond a mere obvious improvement. Reconsideration claim 3 and withdrawal of the rejection under 35 U.S.C. § 103 is requested.

	These amendments are acknowledged and newly considered in this action.
	Next, the bottom of page 7-8 of the remarks argues:
	Moreover, Applicant respectfully asserts the Examiner has not provided any motivation for one skilled in the art to combine the teachings of Coleman and Nigles. On pages 9-10 of the Office Action, the Examiner relies on Nigles to teach the use of Agas3Tes. However, Nigles does not offer any suggestion or motivation to be combined with the method of converting 3-D material into 2-D material in Coleman. Once again, the test for obviousness is not whether an individual component might be viewed as providing a benefit — the test is whether the prior art suggests the desirability of the combination, not the desirability of each component individually. For this very reason, it is improper to “pick and choose among individual parts of assorted prior art references ‘as a mosaic to recreate a facsimile of the claimed invention.’” Akzo N.V. v. U.S. Int] Trade Comm’n, 808 F.2d 1471, 1481, 1 USPQ2d 1241, 1246 (Fed. Cir. 1986) (quoting W.L.Gore & Accocs., Inc. v. Garlock, 721 F.2d 1540, 1552, 220 USPQ 303, 312 (Fed. Cir. 1983)). See also KSR Int’] Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007) (It is well settled that “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art’). Accordingly, Applicant asserts that Nigles is improperly applied as a prior art reference for obviousness purposes merely because it suggests the desirability of an individual claimed feature rather than the combination.

	The remarks are contended.  As mentioned in the Coleman reference, processing a dichalcogen material from a 3D to a 2D material can be performed using a method as described in para. 9.  As to the motivation to combine, Coleman explains why this is preferred, specifically for use in nanoscale circuits.  As to the standard for combining, Coleman explains why one of ordinary skill in the art would be motivated to make a 3D chalcogen into a 2D one.  This is considered a “desirability of the combination”.  Nonetheless, it is the office’s position that the standard to combine is much for intricate and is listed in the court’s opinion in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Finally, as to the picking and choosing position, the combination only makes the 2D layered feature obvious in the Nilges reference and the Coleman reference explains why one would be motivated to modify Nilges in this way.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US Pub.: 2013/0302593) and further in view of Sato (US Pat.: 5989337) and further in view of Yamamoto (US Pub.: 2004/0155255).
Coleman describes a 2-D crystal chalcogen material made from 3-D layered flakes (para. 35).  The chalcogen material may have the formula: MXn, where the M may be a transition metal, such as: Ti, Zr, Hf, V, Nb, Ta, Cry, Mn, Mo, W, Tc, Re, Ni, Pd, Pt, Fe and Ru and the X may be Te (para. 15).  The n value of X may be 1≤n≥3 (para. 15).  
	As to the “substrate-free” feature, Coleman explains that that their chalcogen material can be made by a variety of methods to include forming by producing a mixture of layered material in a water-surfactant solution (para. 23).  This is in alternative to formation by depositing the transition metal chalcogen onto a substrate (para. 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcogen product of Coleman includes substrate-free made-dichalcogens.
Coleman describes a method of separating layered chalcogens using a process (see para. 9, 15), but does not describe a method of making their dichaldogen and especially does not describe the crystalline nature of their dichaldogen product.
Sato explains in their background that use of the Bridgman method has been known as a method for growing single crystals (col. 1, lines 11-12).  Sato describes a method of modifying the process for making this product (col. 1, lines 49-56), but neither this nor the improved process includes use of a substrate (col. 2, lines 46-50). As to the reason for wanting a single crystal material, Sato explains that some of the negative features of the prior art was that defects (col. 1, line 24) and cracks can form (col. 1, lines 60, 35, col. 2, lines 1-3).  The improvement employed by Sato is to produce a product that limits the formation of cracks and defects (col. 2, lines 31-34).
	Based on the description of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that production of a single crystal with minimal defects and cracks is desirable in the field.
	As to the benefits of a crystalline material with minimal defects, Yamamoto describes use of a ZnTe material for use as a semiconductor (abstract).  Yamamoto explains that defects will deteriorate crystallinity and makes it difficult to produce highly-reliable light-emitting devices with these single crystal materials (para. 4). 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a process of making the tellurium-based material into a single crystal, as taught by Sato for use in the layer-separated 2-D product of Sato because Yamamoto explains that single crystals of a tellurium salt with minimal defects are useful in making light-emitting devices.

	As to Claim 8, although the references above do not specifically state that their 2D nanomaterial material is thermally stable and having no mass change up to eight-hundred degrees Celsius, since the composition is the same, without evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same characteristics. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman and Sato and Yamamoto as applied to claim 1 above, and further in view of Miyake (US Pat.: 5208399) and further in view of Arndt “International Tables for Crystallograph”.
Coleman describes production of a compound with the formula: MXn, where M can be Pd and X can be Te (para. 15).  Sato and Yamamoto describes that these chalcogens are single-crystals.
	Their process of making their palladium telluride does not utilize a substrate (see above and examples) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would provide the same diffraction pattern characteristics as claimed.
	Alternatively, Miyake describes tellurium alloys (abstract) and shows a diffraction pattern for PdTe2 analyzed using a copper K alpha-line apparatus (col. 2, lines 1-7).  The pattern shown in Figure 1 shows a peak at about 30 degrees, two peaks at about 43 degrees, a peak at about 55 degrees and a small peak before 60 degrees (see Fig. 1).
	The pattern analyzed incorporates PdTe2 with a carbon support (col. 2, lines 1-7).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same substrate-free PdTe2 would have the same peaks as claimed because Miyake shows a pattern that is very similar to the claimed peaks even with a support.
	As to the features in parenthesis (CuKalpha radiation, λ=1.54056A), Arndt explains that the majority of copper Kalpha X rays have a 1.54 A wavelength.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed an X-Ray diffraction analysis using CuKalpha radiation using a wavelength of 1.54 A, as taught by Arndt for use with Coleman and Sato and Yamamoto and Miyake because this is a commonly used wavelength for this type of analysis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman and Sato and Yamamoto as applied to claim 1 above, and further in view of Nilges, T. et al.  “Highly Dynamic Chalcogen Chains in Silver(I) (Poly)Chalcogenide Halides. . “ and further in view of Arndt “International Tables for Crystallograph”.
Nilges describes polychalocgenides (abstract) and explains that Ag4.5Te3 is a natural mineral named Stuetzite (abstract).  Stuetzite has layers that are partially covalently bonded (see Fig. 1 and description in the figure, top).  
Coleman describes a method of converting 3-D material into 2-D material (para. 9).  Coleman explains that when dichalcogen materials are converted from 3-D to 2-D materials for use in nanoscale circuits (para. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stuetzite of Nilges can be made into a 2-D material, as taught by Coleman and Sato and Yamamoto because Coleman describes a means to separate layered dichalogenides into 2-D layers for use in nanoscale circuits.
	As to the characterization, although the references do not specifically state that the X-ray diffraction peak of the material described above has the specific peaks of Claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material would have the same characteristics as those described by the peaks in Claim 5.
	As to the features in parenthesis (CuKalpha radiation, λ=1.54056A), Arndt explains that the majority of copper Kalpha X rays have a 1.54 A wavelength.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed an X-Ray diffraction analysis using CuKalpha radiation using a wavelength of 1.54 A, as taught by Arndt for use with Coleman and Sato and Yamamoto and Nilges because this is a commonly used wavelength for this type of analysis.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pat.: 5989337) and in view of Coleman (US Pub.: 2013/0302593).
Sato explains in their background that use of the Bridgman method has been known as a method for growing single crystals (col. 1, lines 11-12).  Sato describes a method of modifying the process for making this product (col. 1, lines 49-56), but neither this nor the improved process includes use of a substrate (col. 2, lines 46-50).  Their process is useable in making ZnTe (see examples 1 and 2 and col. 1, line 46).  Sato explains that having no cracks is preferable (col. 2, lines 34-35).  ZnTe fits the formula of (M)x(Te)y when x=1 and y=1.
Sato does not state that their single crystal material is a 2D material.
Coleman describes a method of converting 3-D material into 2-D material (para. 9).  Coleman explains that when dichalcogen materials are converted from 3-D to 2-D materials for use in nanoscale circuits (para. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcogen material of Sato can be made into a 2-D material, as taught by Coleman because Coleman describes a means to separate layered dichalogenides into 2-D layers for use in nanoscale circuits.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (WO 2019/109143), filed 5/2018 and further in view of Sato (US Pat.: 5989337).
Jia describes 2D nanoplalate (pg 1, lines 8-10, page 12, line 24, 27) chalcogens (pg. 1, lines 4-5).  The chalcogen can have a number of forms, to include nanosheets (pg. 2, line 17).  The nanosheets can have a thickness of 1.4nm or 1.39nm (pg. 2, lines 23-27).  The metal chalcogen can have a number of formulas, to include ZnTe (pg. 12, line 46).  Here, the x=1 and y=1.  
Sato explains in their background that use of the Bridgman method has been known as a method for growing single crystals (col. 1, lines 11-12).  Sato describes a method of modifying the process for making this product (col. 1, lines 49-56), but neither this nor the improved process includes use of a substrate (col. 2, lines 46-50). As to the reason for wanting a single crystal material, Sato explains that some of the negative features of the prior art was that defects (col. 1, line 24) and cracks can form (col. 1, lines 60, 35, col. 2, lines 1-3).  The improvement employed by Sato is to produce a product that limits the formation of cracks and defects (col. 2, lines 31-34).
	Based on the description of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jia to produce a single crystal of the dichalcogen, as taught by Sato because these beneficially produce dicalcogens with minimal defects and cracks.
Claim(s) 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO2018/231153).
	Liu describes a two-dimensional metal dichalcogenide that can have the formula: MeCh2 (abstract), where Me can be Pd and Ch2 can be tellurium (abstract).  The specific material can have the formula: PdTe2 (page 5, line 9).  Here, x=1 and y=1.  This material is made using a process, such as the one described in embodiment 2 (page 13, lines 2-10).  This process makes a single crystal (pg 13, line 2) and it does not use a substrate.  The material is nanosized (see claim 2).  Liu does not teach that the composition has a broad absorption peak at 800nm without a broad absorption peak at 570nm, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same characteristics.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

	
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Wang, Yixiu et al.  “Large-area solution-grown 2D. . “.
	The specification, in example 2, state that the article: Wang, Yixiu et al. “Large-area solution-grown 2D tellurene for air-stable, high performance field-effect transistors” produces a 2D tellurene product (see PG Pub, para. 46), which produces a Ag4.53Te3 product (PG Pub, para. 48, and is produced in Example 2).  According to the specification, Fig. 4A shows a non-symmetric Ag4.53Te3 product (see PG Pub. para. 49, analyzing the product made in example 2, see title in para. 47 that lists the “Characterization of example 2” and continues into para. 49).  Therefore, since the material in Wang is known to produce the characteristics of Claim 11, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same product would have the same characteristics.
The reference does not describe use of Ag in their tellurene product however. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 26, 2022